DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “504” has been used to designate both Preprocessing and Output (Normal vs Impaired).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 514.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraph 0017, “determine a an A-P and S-I signal summed spectrogram” should be “determine an A-P and S-I signal summed spectrogram”.

In paragraph 0020, “a signal variance of the accelerometry data in function of time” should be “a signal variance of the accelerometry data as a function of time”.
 In paragraph 0024, “a signal variance of the accelerometry data in function of time” should be “a signal variance of the accelerometry data as a function of time”.
In paragraph 0027, “a signal variance of the accelerometry data in function of time” should be “a signal variance of the accelerometry data as a function of time”.
In paragraph 0033, “a signal variance of the accelerometry data in function of time” should be “a signal variance of the accelerometry data as a function of time”.
In paragraph 0039, “Dseg1” should be “Dsegs1” in accordance with the drawings.
Appropriate correction is required.
The use of the terms Joint Commission and National Quality Forum, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-2, 4, 12, and 15-17 objected to because of the following informalities:  

In claim 1, “accelerometry data in function of time” should be “accelerometry data as a function of time”.
In claim 2, “the at least one method performed by the processor is real-time” should be “the at least one method is performed by the processor in real-time” or similar.
In claim 4, “accelerometry data in function of time” should be “accelerometry data as a function of time”.
In claim 12, “a an A-P and S-I signal summed spectrogram” should be “an A-P and S-I signal summed spectrogram”.
In claim 12, “accelerometry data in function of time” should be “accelerometry data as a function of time”.
In claim 15, “accelerometry data in function of time” should be “accelerometry data as a function of time”.
In claim 16, “the method of Claim 15 comprising” should be “the method of Claim 15 further comprising”.
In claim 17 “accelerometry data in function of time” should be “accelerometry data as a function of time”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 10, and 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “receive accelerometry data” and “determine a an A-P and S-I signal summed spectrogram” in lines 3-4. There is insufficient clarity in these limitations, specifically regarding what is meant by A-P and S-I and how these signals may be determined from any generic accelerometry data. The limitation is presently interpreted as referring to receiving accelerometry data of throat vibrations and determining a vibration signal along an anterior-posterior axis and a superior-inferior axis of the throat to be used in determining a spectrogram.
Claim 1 also recites the limitation “determining a normalized variance signal from the spectrogram” in lines 7-8 and 10. There is insufficient clarity in this limitation, specifically regarding how the variance signal is normalized. The limitation is currently interpreted as normalizing the variance signal by setting the span between 0 and 1 as described in paragraphs 144-145 of the instant specification.
Claim 1 also recites the limitation “an average of the spectrogram over a whole bolus length”. There is insufficient clarity in this limitation. In particular, it is not clear what is meant by “a whole bolus length”. The limitation is interpreted as referring to the full duration/signal length relating to consumption of a single bolus. 
Claim 4 recites the limitation “the corresponding accelerometry data” in lines 4-5 of the claim. There is insufficient antecedent basis for this limitation. 
Claim 6 recites the limitation “the corresponding accelerometry data”. There is insufficient antecedent basis for this limitation. 
Claim 6 also recites the limitation “the start”. There is insufficient antecedent basis for this limitation.
Claim 8 recites the limitation “the corresponding accelerometry data”. There is insufficient antecedent basis for this limitation. 
Claim 8 also recites the limitation “the end”. There is insufficient antecedent basis for this limitation.
Claim 10 recites the limitation “the corresponding accelerometry data”. There is insufficient antecedent basis for this limitation. 
Claim 12 recites the limitations “receive accelerometry data” and “determine a an A-P and S-I signal summed spectrogram” in lines 3-4. There is insufficient clarity in these limitations, specifically regarding what is meant by A-P and S-I and how these signals may be determined from any generic accelerometry data. The limitation is presently interpreted as referring to receiving accelerometry data of throat vibrations and determining a vibration signal along an anterior-posterior axis and a superior-inferior axis of the throat to be used in determining a spectrogram.
Claim 12 recites the limitation “the normalized variance signal” in line 7. There is insufficient antecedent basis for this limitation. There is additionally insufficient clarity in this limitation regarding what is meant by “normalized variance signal”. The limitation is currently interpreted as normalizing the variance signal by setting the span between 0 and 1 as described in paragraphs 144-145 of the instant specification.
Claim 12 is additionally incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a step of the processor determining a normalized variance signal.

Claim 12 also recites the limitation “classify each of the first plurality of swallowing events”. There is insufficient antecedent basis for “the first plurality of swallowing events”.
Claim 12 also recites the limitation “the swallowing data”. There is insufficient antecedent basis for this limitation. 
Claim 15 recites the limitations “receiving…accelerometry data” and “determining…an A-P and S-I signal summed spectrogram” in lines 3-6. There is insufficient clarity in these limitations, specifically regarding what is meant by A-P and S-I and how these signals may be determined from any generic accelerometry data. The limitation is presently interpreted as referring to receiving accelerometry data of throat vibrations and determining a vibration signal along an anterior-posterior axis and a superior-inferior axis of the throat to be used in determining a spectrogram.
Claim 15 also recites the limitation “determining a normalized variance signal from the spectrogram” in lines 10 and 12-13. There is insufficient clarity in this limitation, specifically regarding how the variance signal is normalized. The limitation is currently interpreted as normalizing the variance signal by setting the span between 0 and 1 as described in paragraphs 144-145 of the instant specification.
Claim 15 also recites the limitation “an average of the spectrogram over a whole bolus length”. There is insufficient clarity in this limitation. In particular, it is not clear what is meant by “a whole bolus length”. The limitation is interpreted as referring to the full duration/signal length relating to consumption of a single bolus. 
Claim 17 recites the limitation “the corresponding accelerometry data”. There is insufficient antecedent basis for this limitation. 
Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what processing would  in the acceleration data. It is not clear how the processing ceases in response to identification when there appears to be no additional processing of the acceleration data to be performed regardless of the identification or not of a missing swallow.
Claim 19 recites the limitation “the corresponding accelerometry data”. There is insufficient antecedent basis for this limitation. 
Claim 19 also recites the limitation “the start”. There is insufficient antecedent basis for this limitation.
Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what processing would  the data being clipped from the start. It is not clear how the processing ceases in response to identification when there appears to be no additional processing of the acceleration data to be performed regardless of the identification or not of the data being clipped from the start.
Claim 21 recites the limitation “the corresponding accelerometry data”. There is insufficient antecedent basis for this limitation. 
Claim 21 also recites the limitation “the end”. There is insufficient antecedent basis for this limitation.
Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the what processing would  the data being clipped from the end. It is not clear how the processing ceases in response to identification when there appears to be no additional processing of the acceleration data to be performed regardless of the identification or not of the data being clipped from the end.
Claim 23 recites the limitation “the corresponding accelerometry data”. There is insufficient antecedent basis for this limitation. 
Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: what processing would  the data comprising noise. It is not clear how the processing ceases in response to identification when there appears to be no additional processing of the acceleration data to be performed regardless of the identification or not of the data comprises noise.
Claims 2-4, 6, 8, 10, 13-14, and 16-24 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1, 12, and 15 which have been rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, 
Claims 1, 3-4, 6, 8, 10, and 12-24 are rejected under 35 U.S.C. 101. Claim 2 is eligible due to the use of real-time processing, which precludes the step from being performed in the human mind.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " determine a an A-P and S-I signal summed spectrogram from the accelerometry data, and perform at least one method selected from the group consisting of (i) determining a signal variance of the accelerometry data in function of time, as summed power over a specific frequency range of the spectrogram, and comparing the signal variance to a first threshold value, (ii) determining a normalized variance signal from the spectrogram, selecting a beginning portion of the normalized variance signal, and comparing values of the beginning portion of the normalized variance signal to a second threshold value, (iii) determining a normalized variance signal from the spectrogram, selecting an end portion of the normalized variance signal, and comparing values of the end portion of the normalized variance signal to a third threshold value, and (iv) determining a summed power spectral density of both S-I and A-P signals as an average of the spectrogram over a whole bolus length and applying spectral entropy for the summed power spectral density (PSD) of both S-I and A-P signals for comparison to a fourth threshold value". This 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " determine a an A-P and S-I signal summed spectrogram from the accelerometry data, and perform at least one method selected from the group consisting of (i) determining a signal variance of the accelerometry data in function of time, as summed power over a specific frequency range of the spectrogram, and comparing the signal variance to a first threshold value, (ii) determining a normalized variance signal from the spectrogram, selecting a beginning portion of the normalized variance signal, and comparing values of the beginning portion of the normalized variance signal to a second threshold value, (iii) determining a normalized variance signal from the spectrogram, selecting an end portion of the normalized variance signal, and comparing values of the end portion of the normalized variance signal to a third threshold value, and (iv) determining a summed power spectral density of both S-I and A-P signals as an average of the spectrogram over a whole bolus length and applying spectral entropy for the summed power spectral density (PSD) of both S-I and A-P signals for comparison to a fourth threshold value" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a processor configured to receive accelerometry data” and “a user interface configured to provide one or more outputs comprising at least one of audio or graphics based on one or more results of the at least one method”. The limitation of “a processor configured to receive 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 3-4, 6, 8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 30 of this action, 
	Besides the abstract idea of claim 1, claim 3 recites the limitation “further comprising an accelerometer communicatively connected to the processor to provide the accelerometry data.” The claim element of claim 1 of a device for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the at least one method comprises determining a signal variance of the accelerometry data in function of time, as a summed power over a specific frequency range of the spectrogram, and comparing the signal variance to a first upper threshold value; and the one or more outputs indicate a missing swallow for the corresponding accelerometry data.” The claim element of claim 1 of a device for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the at least one method comprises determining a normalized variance signal from the spectrogram, selecting a beginning portion of the normalized variance signal, and comparing values of the beginning portion of the normalized variance signal to a second threshold value; and the one or more outputs indicate that the corresponding accelerometry data was clipped from the start.” The claim element of claim 1 of a device for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic 
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the at least one method comprises determining a normalized variance signal from the spectrogram, selecting an end portion of the normalized variance signal, and comparing values of the end portion of the normalized variance signal to a third threshold value; and the one or more outputs indicate that the corresponding accelerometry data was clipped from the end.” The claim element of claim 1 of a device for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein the at least one method comprises determining a summed power spectral density of both S-I and A-P signals as an average of the spectrogram over a whole bolus length and applying spectral entropy for the summed power spectral density (PSD) of both S-I and A-P signals for comparison to a fourth threshold value; and the one or more first output indicate that the corresponding accelerometry data comprises noise.” The claim element of claim 1 of a device for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " determine a an A-P and S-I signal summed spectrogram from the accelerometry data, determine a signal variance of the accelerometry data in function of time, as a summed power over a specific frequency range of the 
	Claim 12 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " determine a an A-P and S-I signal summed spectrogram from the accelerometry data, determine a signal variance of the accelerometry data in function of time, as a summed power over a specific frequency range of the spectrogram, compare the signal variance to a first threshold value, select a beginning portion of the normalized variance signal and compare values of the beginning portion of the normalized variance signal to a second threshold value, select an end portion of the normalized variance signal and compare values of the end portion of the normalized variance signal to a third threshold value, and determine a summed power spectral density of both S-I and A-P signals as an average of the spectrogram over a whole bolus length and apply spectral entropy for the summed 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a processor configured to receive accelerometry data” and “a user interface configured to provide one or more outputs comprising at least one of audio or graphics that identify the swallowing safety classification and the swallowing efficiency classification for each of the first plurality of swallowing events”. The limitation of “a processor configured to receive accelerometry data” and “a user interface configured to provide one or more outputs…” constitutes mere data gathering and output which is extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic acceleration sensor and processor or computing device, which Mohammadi (U.S. 20190038208 A1) describes as both routine and conventional in its description of a “as a non-invasive adjunct to VFSS, swallowing accelerometry has been introduced, deploying a dual-axis accelerometer on the surface of the patient's neck” (Paragraph 0004) while Lee (U.S. 20130184538 A1) teaches that an accelerometer-based system may be implemented utilizing “a conventional computing device, such as a laptop or PC, or other personal 
	In Step 2B, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 12 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 12, which was rejected under 35 U.S.C. 101 in paragraph 32 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 12, or comprise significantly more than the limitations of claim 12.
	Besides the abstract idea of claim 12, claim 13 recites the limitation “further comprising an accelerometer communicatively connected to the processor to provide the accelerometry data.” The claim element of claim 12 of a device for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
	Besides the abstract idea of claim 12, claim 14 recites the limitation “the swallowing safety classification is identified from at least two predetermined swallowing safety classifications, and the 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "determining, on the device, an A-P and S-I signal summed spectrogram from the accelerometry data; performing, on the device, at least one method selected from the group consisting of (i) determining a signal variance of the accelerometry data in function of time, as a summed power over a specific frequency range of the spectrogram, and comparing the signal variance to a first threshold value, (ii) determining a normalized variance signal from the spectrogram, selecting a beginning portion of the normalized variance signal, and comparing values of the beginning portion of the normalized variance signal to a second threshold 
	Claim 15 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " determining, on the device, an A-P and S-I signal summed spectrogram from the accelerometry data; performing, on the device, at least one method selected from the group consisting of (i) determining a signal variance of the accelerometry data in function of time, as a summed power over a specific frequency range of the spectrogram, and comparing the signal variance to a first threshold value, (ii) determining a normalized variance signal from the spectrogram, selecting a beginning portion of the normalized variance signal, and comparing values of the beginning portion of the normalized variance signal to a second threshold value, (iii) determining a normalized variance signal from the spectrogram, selecting an end portion of the normalized variance signal, and comparing values of the end portion of the normalized variance signal to a third threshold value, and (iv) determining a summed power spectral density of both S-I and A-P signals as an average of the spectrogram over a whole bolus length and applying spectral entropy for the summed power spectral density (PSD) of both S-I and A-P signals for comparison to a fourth threshold value" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “receiving, on a device comprising a processor, accelerometry data for a swallowing event executed by an individual” and “producing, from the device, one or more outputs comprising at least one of audio or graphics based on one or more results of the at least one method”. The limitation of “receiving, on a device comprising a processor, accelerometry data for a swallowing event executed by an individual” and “producing, from the device, one or more outputs …” constitutes mere data gathering and output which is extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic acceleration sensor and processor or computing device, which Mohammadi (U.S. 20190038208 A1) describes as both routine and conventional in its description of a “as a non-invasive adjunct to VFSS, swallowing accelerometry has been introduced, deploying a dual-axis accelerometer on the surface of the patient's neck” (Paragraph 0004) while Lee (U.S. 20130184538 A1) teaches that an accelerometer-based system may be implemented utilizing “a conventional computing device, such as a laptop or PC, or other personal computing devices such as a PDA, smartphone, tablet or the like” (Paragraph 0039). Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
	In Summary, claim 15 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 15, which was rejected under 35 U.S.C. 101 in paragraph 34 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 15, or comprise significantly more than the limitations of claim 15.
	Besides the abstract idea of claim 15, claim 16 recites the limitation “transmitting the first accelerometry data to the device from an accelerometer communicatively connected to the device.” The claim element of claim 15 of a method for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 15, claim 17 recites the limitation “wherein the at least one method comprises determining a signal variance of the accelerometry data in function of time, as a summed power over a specific frequency range of the spectrogram, and comparing the signal variance to a first upper threshold value; and the one or more outputs indicate a missing swallow for the corresponding accelerometry data.” The claim element of claim 15 of a method for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any 
Besides the abstract idea of claim 17, claim 18 recites the limitation “further comprising the processor ceasing processing of the corresponding accelerometry data in response to identification of the missing swallow.” The claim element of claim 15 of a method for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 15, claim 19 recites the limitation “wherein the at least one method comprises determining a normalized variance signal from the spectrogram, selecting a beginning portion of the normalized variance signal, and comparing values of the beginning portion of the normalized variance signal to a second threshold value; and the one or more outputs indicate that the corresponding accelerometry data was clipped from the start.” The claim element of claim 15 of a method for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 19, claim 20 recites the limitation “further comprising the processor ceasing processing of the corresponding accelerometry data in response to identification of the corresponding accelerometry data being clipped from the start.” The claim element of claim 15 of a method for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a 
Besides the abstract idea of claim 15, claim 21 recites the limitation “wherein the at least one method comprises determining a normalized variance signal from the spectrogram, selecting an end portion of the normalized variance signal, and comparing values of the end portion of the normalized variance signal to a third threshold value; and the one or more outputs indicate that the corresponding accelerometry data was clipped from the end.” The claim element of claim 15 of a method for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 15, claim 22 recites the limitation “further comprising the processor ceasing processing of the corresponding accelerometry data in response to identification of the corresponding accelerometry data being clipped from the end.” The claim element of claim 15 of a method for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 15, claim 23 recites the limitation “wherein the at least one method comprises determining a summed power spectral density of both S-I and A-P signals as an average of the spectrogram over a whole bolus length and applying spectral entropy for the summed power spectral density (PSD) of both S-I and A-P signals for comparison to a fourth threshold value; and the one or more first output indicate that the corresponding accelerometry data comprises noise.” The claim element of claim 15 of a method for screening swallowing safety and swallowing efficiency is 
Besides the abstract idea of claim 23, claim 24 recites the limitation “further comprising the processor ceasing processing of the corresponding accelerometry data in response to identification of the noise in the corresponding accelerometry data.” The claim element of claim 15 of a method for screening swallowing safety and swallowing efficiency is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merey ("Quantitative classification of pediatric
swallowing...") in view of Dudik ("Dysphagia Screening: Contributions...").
Regarding claim 1, Merey teaches a device for screening swallowing safety and swallowing efficiency, the device comprising: a processor configured to receive accelerometry data (Page 3—accelerometry signals were acquired and then processed prior to storage on a research computer, such that a device must exist for acquiring and processing the signals), determine an A-P and S-I signal summed spectrogram (Page 4, left column—features were computed including the spectrogram from 
 and a user interface configured to provide one or more outputs comprising at least one of audio or graphics based on one or more results of the at least one method (Page 3, 4—features were extracted and used to classify the trimmed swallow samples into a healthy class or alternate class, such that some graphic output was produced to indicate the result of the classification method).
However, Merey does not specifically teach comparing the results of the at least one method with a threshold. Dudik teaches a method of dysphagia screening (Abstract) wherein it is taught that swallowing signals are routinely processed using various kinds of thresholding (Pages 9-10—signals may be compared to a threshold to determine segmentation of a swallow), such that comparison of a feature with a threshold to process a swallowing signal is well-understood in the art. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Merey with the methods known in the art as described by Dudik in order to allow the comparison of processed features of the swallowing signal to a threshold to predictably improve the diagnostic ability of the device by allowing for comparisons which may themselves serve to classify the signal, or which may improve the 
Regarding claim 2, Merey and Dudik teach the device of claim 1. Dudik additionally teaches wherein the at least one method performed by the processor is real-time relative to receipt of the corresponding accelerometry data (Page 13—various methods exist for automatically identifying swallowing data, such that processing of the data must be done in real time). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Merey with the methods known in the art as described by Dudik in order to predictably improve the diagnostic ability of the system by providing a processing output in real-time, which would allow for faster identification of a possible swallowing impairment or unsafe swallowing behavior.
Regarding claim 3, Merey and Dudik teach the device of claim 1. Merey additionally teaches an accelerometer communicatively connected to the processor to provide the accelerometry data (Page 3—accelerometry signals were acquired and then processed prior to storage on a research computer, such that a device must exist for acquiring and processing the signals).
Regarding claim 15, Merey teaches a method (Page 153; Fig. 3) for screening swallowing safety and swallowing efficiency, the method comprising: receiving, on a device comprising a processor, accelerometry data for a swallowing event executed by an individual (Page 3—accelerometry signals were acquired and then processed prior to storage on a research computer, such that a device must exist for acquiring and processing the signals), determining, on the device, an A-P and S-I signal summed spectrogram (Page 4, left column—features were computed including the spectrogram from the frequency domain) from the accelerometry data (Page 3, preprocessing—the dual axis accelerometer generated time-stamped S-I and A-P vibration signals), performing, on the device, at least one method selected from the group consisting of (i) determining a signal variance of the accelerometry data in function of time, as summed power over a specific frequency range of the spectrogram (Page 4—20 
And producing, from the device, one or more outputs comprising at least one of audio or graphics based on one or more results of the at least one method (Page 3, 4—features were extracted and used to classify the trimmed swallow samples into a healthy class or alternate class, such that some graphic output was produced to indicate the result of the classification method).
However, Merey does not specifically teach comparing the results of the at least one method with a threshold. Dudik teaches a method of dysphagia screening (Abstract) wherein it is taught that swallowing signals are routinely processed using various kinds of thresholding (Pages 9-10—signals may be compared to a threshold to determine segmentation of a swallow), such that comparison of a feature with a threshold to process a swallowing signal is well-understood in the art. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Merey with the methods known in the art as described by Dudik in order to allow the comparison of processed features of the swallowing signal to a threshold to predictably improve the diagnostic ability of the device by allowing for comparisons which may themselves serve to classify the signal, or which may improve the accuracy of the device such as by classifying a given signal as non-useful for diagnostic data if it exceeds or fails to exceed a certain threshold.
Regarding claim 16, Merey teaches the method of claim 15. Merey additionally teaches transmitting the first accelerometry data to the device from an accelerometer communicatively .
Allowable Subject Matter
Claims 4, 6, 8, 10, 12-14, and 17-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome any claim objections and the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 17, while the combination of Merey and Dudik teaches the device of claim 1, including the at least one method comprising determining a signal variance of the accelerometry data in function of time, as a summed power over a specific frequency range of the spectrogram, and comparing the signal variance to a first threshold value; neither Merey nor Dudik teaches the one or more outputs indicate a missing swallow for the accelerometry data as a result of the comparison. 
Furthermore, while Wellnitz (“Fluid Intake Recognition…” teaches the use of body-worn sensors for monitoring bolus intake (Abstract) as well as the detection of missing swallows within the data, it teaches that the missing swallows are detected through comparison with a simultaneously recorded sound signal which is used to revise the swallow timestamps (Page 4) with no discussion of a spectrogram or frequency signal at all, nor any comparison to a threshold to note a missed swallow. 
Damouras (“An Online Swallow Detection Algorithm…”) teaches a method of swallow accelerometry for dysphagia screening (Abstract) wherein a missed swallow is noted, however, the missed swallow is determined based on visual analysis of the signal (Page 3357-3358), and while it discusses detecting swallow events using thresholds (Page 3352) as well as signal variance being usable 
Dudik II (“A comparative analysis of DBSCAN…”) similarly discusses identification of swallowing from accelerometry signals (Abstract) using various means including a threshold-based algorithm which uses the variation of the acceleration signal (Abstract; Page 11—simple techniques have been utilized such as thresholding the time domain signal….an amplitude threshold may be declared to determine a swallow…swallows can be located by thresholding both feature values and taking the intersection of the sets…) and which discusses the existence of missed swallows (Page 13), but there is no motivation to use these teachings according to the processing method (i) in order to identify a missed swallow in the data.
Claim 18 contains allowable subject matter as it depends from claim 17.
Regarding claims 6 and 19, while the combination of Merey and Dudik teach the device of claim 1, neither Merey nor Dudik teaches determining a normalized variance signal from the spectrogram, selecting a beginning portion of the normalized variance signal, and comparing values of the beginning portion of the normalized variance signal to a second threshold value, nor does either reference teach determining in any way that the accelerometry data was clipped from the start and outputting an indication.
Prodeus teaches a method for detecting clipped speech signals (Abstract), similar to a swallow signal, based on a normalized variance where the values are within a span of 0 and 1 (Page 26) and generally teaches that a signal may be clipped at a certain threshold (Page 25); however, Prodeus makes no mention of using this method specifically at the beginning or end of a signal or comparing it with the threshold to determine the presence of clipping.
Claim 20 contains allowable subject matter as it depends from claim 19.
Regarding claims 8 and 21, while the combination of Merey and Dudik teach the device of claim 1, neither Merey nor Dudik teaches determining a normalized variance signal from the spectrogram, 
Prodeus teaches a method for detecting clipped speech signals (Abstract), similar to a swallow signal, based on a normalized variance where the values are within a span of 0 and 1 (Page 26) and generally teaches that a signal may be clipped at a certain threshold (Page 25); however, Prodeus makes no mention of using this method specifically at the beginning or end of a signal or comparing it with the threshold to determine the presence of clipping.
Claim 22 contains allowable subject matter as it depends from claim 21.
Regarding claims 10 and 23, while the combination of Merey and Dudik teaches the device of claim 1, including determining a summed power spectral density of both S-I and A-P signals as an average of the spectrogram over a whole bolus length and applying spectral entropy for the summed power spectral density (PSD) of both S-I and A-P signals for comparison to a threshold value, neither Merey nor Dudik teaches using this method to determine that the corresponding data comprises noise and then outputting an indication of the noise. On the contrary, Merey teaches the inclusion of various noise removal techniques to improve the quality of the signal (Page 6—denoising filter, use of variable reduction method B2) and does not use the discussed method of determining a summed power spectral density to relate to noise at all. Dudik similarly discusses various methods of noise removal such as band pass filtering (Page 7) and suggests the use of features which can be suitably estimated from noisy data so as to avoid using more advanced techniques of noise removal or identification (Page 7).
Claim 24 contains allowable subject matter as it depends from claim 23.
Regarding claim 12, Merey and Dudik teach a device for screening swallowing safety and swallowing efficiency, the device comprising: a processor configured to receive accelerometry data, determine an A-P and S-I signal summed spectrogram from the accelerometry data, determine a signal 
Prodeus teaches a method for detecting clipped speech signals (Abstract), similar to a swallow signal, based on a normalized variance where the values are within a span of 0 and 1 (Page 26) and generally teaches that a signal may be clipped at a certain threshold (Page 25); however, Prodeus makes no mention of using this method specifically at the beginning or end of a signal or comparing it with the threshold to determine the presence of clipping.
Claims 13-14 contain allowable subject matter as they depend from claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791